Advisory Opinion by Mr. Justice Yantis. Pursuant to your request'for an Advisory Opinion, based upon the foregoing statement of facts submitted by you in the matter of the claim of Harold C. Bough vs. Illinois Emergency Relief Commission, the following opinion is rendered, based upon the aforementioned statement: We find that at the time of the accident in question, both employer and employee were operating under and bound by the provisions of the Illinois Workmen’s Compensation Act; that said accident arose out of and in the course of such employment; that the essential elements for an award in the case of an injury resulting in hernia are shown by the statement of facts to have existed; that by virtue of the provisions of Section 8 (a) of said Act, the Commission was liable for the payment of compensation for temporary total disability and for medical and doctor bills incurred in relieving said employee from the effects and results of said injury. From the statement made, the payment of such medical and doctor bills and the expenditure of the sum of One Hundred Four ($104.00) Dollars by the Illinois Emergency Belief Commission as a result of said injury was and is justified under the terms of the Workmen’s Compensation Act. As it appears from the statement that full adjustment has been made with the injured employee, a final release should be obtained.